UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-10399 HENDERSON GLOBAL FUNDS (Exact name of registrant as specified in charter) , SUITE 1700 CHICAGO, ILLINOIS 60611 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Copy to: CHRISTOPHER K. YARBROUGH SUITE 1700 CHICAGO, ILLINOIS 60611 CATHY G. O’KELLY VEDDER PRICE P.C. CHICAGO, ILLINOIS 60601 Registrant’s telephone number, including area code:(312) 915-9144 Date of fiscal year end:December 31 Date of reporting period:March 28, 2013 Item 1.Schedule of Investments. Henderson Global Funds Portfolio of investments (unaudited) Strategic Income Fund March 28, 2013 Face Value amount Coupon Maturity (note 2) Corporate bonds – 78.25% Canada – 0.77% EUR Bombardier, Inc. % 11/15/16 $ France – 2.69% EUR Crown European Holdings S.A. 8/15/18 EUR Rexel S.A. 12/15/16 EUR Rexel S.A. 12/17/18 Germany – 4.75% EUR Kabel Deutschland Vertrieb und Service GmbH 6/29/18 Techem Energy Metering Service GmbH & Co. EUR KG 10/1/20 USD Unitymedia Hessen GmbH & Co. KG (a) 3/15/19 USD Unitymedia Hessen GmbH & Co. KG (a) 1/15/23 Ireland – 2.99% EUR Ardagh Glass Finance plc 2/1/20 EUR Smurfit Kappa Acquisitions 11/15/19 Luxembourg – 7.95% GBP Cabot Financial Luxembourg S.A. 10/1/19 USD ConvaTec Healthcare (a) 12/15/18 EUR ConvaTec Healthcare 12/15/18 USD Dufry Finance SCA (a) (b) 10/15/20 GBP Glencore Finance Europe S.A. 2/27/19 EUR Numericable Finance & Co. SCA 2/15/19 USD SES (a) 4/4/23 EUR Telenet Finance Luxembourg SCA 11/15/20 EUR Telenet Finance V Luxembourg SCA (a) 8/15/22 Netherlands – 5.55% EUR Linde Finance B.V. 7/14/16 EUR TMF Group Holding B.V. 12/1/19 EUR UPC Holding B.V. 11/1/16 EUR UPC Holding B.V. 8/15/20 USD UPCB Finance III, Ltd. (a) 7/1/20 EUR Ziggo Bond Co. B.V. (a) 5/15/18 Sweden – 1.83% EUR Norcell Sweden Holding 2 AB 9/29/19 United Kingdom – 37.66% GBP Arqiva Broadcast Finance plc (a) 3/31/20 EUR BAA Funding, Ltd. 2/15/18 GBP Barclays Bank plc 5/21/21 See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Strategic Income Fund March 28, 2013 (continued) Face Value amount Coupon Maturity (note 2) GBP BAT International Finance plc % 6/29/22 $ USD British Sky Broadcasting Group plc (a) (b) 11/26/22 GBP British Telecommunications plc 6/23/17 GBP Daily Mail & General Trust 12/7/18 GBP Daily Mail & General Trust 6/21/27 USD Diageo Capital plc (b) 5/11/17 GBP F&C Finance plc 12/20/16 GBP Gala Electric Casinos plc 6/1/19 GBP Gala Group Finance plc 9/1/18 USD GlaxoSmithKline Capital plc (b) 5/8/22 EUR Global Switch Holdings, Ltd. 4/18/18 GBP Imperial Tobacco Finance plc 11/22/16 USD Imperial Tobacco Finance plc (a) (b) 2/11/23 EUR INEOS Group Holdings S.A. 2/15/16 GBP ITV plc 10/19/15 GBP Ladbrokes Group Finance plc 3/5/17 GBP Legal & General Group plc (c) 5/2/17 USD Lloyds Banking Group plc (a) (b) (c) 11/14/16 GBP Marks & Spencer plc 6/12/25 EUR Rexam plc 6/29/17 USD Royal Bank of Scotland Group plc (c) 9/29/17 USD Standard Chartered plc (c) 1/3/17 GBP Tesco plc 12/13/19 GBP Tesco plc 2/24/22 GBP Tesco plc 3/24/23 GBP Tesco plc 3/24/42 GBP Thames Water Utilities Finance, Ltd. 7/21/25 GBP Towergate Finance plc 2/15/18 GBP Towergate Finance plc 2/15/19 GBP Virgin Media Finance plc 10/15/19 GBP William Hill plc 11/11/16 USD WPP Finance 2010 11/21/21 GBP WPP 2012 Ltd. 4/4/17 United States – 14.06% USD CenturyLink, Inc. (b) 3/15/22 USD Digicel Group, Ltd. (a) 4/15/18 USD HCA Holdings, Inc. 5/15/21 USD HCA, Inc. 10/1/18 EUR Infor (US), Inc. 4/1/19 USD Iron Mountain, Inc. (b) 8/15/24 Lehman Brothers UK Capital Funding IV LP EUR (c) (d) (e) (f) 12/31/49 — EUR Levi Strauss & Co. 5/15/18 USD Regal Entertainment Group 8/15/18 USD Reynolds Group Issuer, Inc. 10/15/20 USD Reynolds Group Issuer, Inc. 8/15/19 USD SBA Telecommunications, Inc. (a) 7/15/20 USD Service Corp International (b) 10/1/18 See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Strategic Income Fund March 28, 2013 (continued) Face Value amount Coupon Maturity (note 2) USD Taminco Global Chemical Corp. (a) % 3/31/20 $ Total corporate bonds (Cost $46,016,906) Foreign government obligations – 4.88% United Kingdom - 4.88% GBP United Kingdom Gilt 7/22/18 Total foreign government obligations (Cost $2,780,214) US government obligations – 9.68% United States - 9.68% USD United States Treasury Note 2/15/21 USD United States Treasury Note 9/15/14 USD United States Treasury Note 1/31/18 USD United States Treasury Note 2/15/22 Total US government obligations (Cost $5,446,496) Contracts* Options purchased – 0.03% United States – 0.03% USD 19 S&P 500 Index, Put @ $1,480 Expires 5/18/13 Total options purchased (Cost $18,848) Total long-term investments (Cost $54,262,464) Shares Short-term investment - 4.79% Fidelity Institutional Treasury Portfolio (b) Total short-term investment (Cost $2,741,293) Total investments - 97.63% (Cost $57,003,757) Net other assets and liabilities – 2.37% Total net assets – 100.00% $ (a) Restricted security, purchased under Rule 144A, section 4(2)g, which is exempt from registration under the Securities Act of 1933, as amended. At March 28, 2013, the restricted securities held by the Fund had an aggregate value of $7,287,024, which represented 12.7% of net assets. (b) A portion of this security is segregated as collateral for derivative contracts. See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Strategic Income Fund March 28, 2013 (continued) (c) Maturity date is perpetual. Maturity date presented represents the next call date. (d) Security is in default. (e) Fair valued at March 28, 2013 as determined in good faith using procedures approved by the Board of Trustees. (f) The security has been deemed illiquid according to the policies and procedures adopted by the Board of Trustees. * All options have 100 units per contract. The Fund held the following written option contracts at March 28, 2013: Unrealized Number of Expiratio Premiums Market appreciation/ contracts n date Received value (depreciation) S&P 500 Index, Put @ $1,430 19 5/18/13 The Fund held the following open forward foreign currency contracts at March 28, 2013: Local Current Unrealized Value amount notional appreciation/ date (000’s) value (depreciation) Euro Short 4/19/13 British Pound Short 4/19/13 ) British Pound Short 4/18/13 ) Total The Fund held the following open futures contracts at March 28, 2013: Current Unrealized Number of Expiration notional appreciation/ contracts date value (depreciation) UK Long Gilt Bond (Long) 5 6/26/13 German Euro Bund (Long) 25 6/6/13 Total The Fund held the following credit default swap contracts at March 28, 2013: Upfront Rates Implied Notional premiums Unrealized received/ Termination credit amount Market paid/ appreciation/ Counterparty Reference entity (paid) date spread (000s) value (received) (depreciation) Protection purchased: Citigroup Enel SpA (1.00%) 6/20/2018 2.92% EUR 400 Citigroup Energias de Portugal SA (5.00%) 6/20/2018 3.74% EUR 400 Citigroup Gas Natural SDG SA (1.00%) 6/20/2018 2.27% EUR 400 J.P. Morgan Securities Limited Hewlett Packard Co. (1.00%) 6/20/2018 1.81% USD 150 Citigroup Iberdrola (1.00%) 6/20/2018 2.26% EUR 400 J.P. Morgan Securities Limited International Business Machines Corp. (1.00%) 6/20/2018 0.31% USD 850 J.P. Morgan Securities Limited Legal & General Group plc (1.00%) 6/20/2017 1.77% EUR 450 Deutsche Bank AG Morgan Stanley (1.00%) 6/20/2018 1.48% USD 600 Citigroup Portugal Telecom International Finance BV (5.00%) 6/20/2018 4.47% EUR 400 Citigroup Telecom Italia SpA (1.00%) 6/20/2018 3.71% EUR 400 Citigroup Telefonica SA (1.00%) 6/20/2018 2.42% EUR 400 Protection sold: Deutsche Bank AG ConvaTec Healthcare 5.00% 12/20/2017 5.94% EUR 50 J.P. Morgan Securities Limited ConvaTec Healthcare 5.00% 12/20/2017 5.94% EUR 80 J.P. Morgan Securities Limited iTraxx-Crossover CDX Series 18 5.00% 12/20/2017 4.19% EUR 500 Citigroup iTraxx-Crossover CDX Series 18 5.00% 12/20/2017 4.19% EUR 400 Total See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Strategic Income Fund March 28, 2013 (continued) Other information: Industry concentration as a percentage of net assets: % of Net assets U.S. government obligations Cable TV Foreign government obligations Commercial Banks Non-US Containers-Metal/Glass Telephone-Integrated Publishing-Newspapers Telecom Services Finance-Other Services Funeral Services & Related Items Internet Connectivity Services Tobacco Chemicals-Diversified Consumer Products-Miscellaneous Apparel Manufacturers Wire & Cable Products Gambling (Non-Hotel) Airport Development & Maintenance Medical-Hospitals Beverages - Wine & Spirits Insurance Brokers Enterprise Software/Services Television Commercial Services Cellular Telecommunications Retail-Misc/Diversified Life/Health Insurance Electronic Parts Distribution Medical-Drugs Diversified Banking Institution Distribution/Wholesale Disposable Medical Products Paper & Related Products Investment Management & Advising Services Advertising Services Computer Data Security Satellite Telecom Diversified Manufacturing Operations Food-Retail Retail-Major Dept Store Electronic Measuring Instruments Broadcast Service/Program Diversified Operations Theaters Industrial Gases Consulting Services Commercial Services-Finance Chemicals-Other Water Other Finance - Investment Banking & Brokerage — Long-Term Investments Short-Term Investment Total Investments Net Other Assets and Liabilities 100.00% See notes to portfolio of investments Henderson Global Funds Notes to portfolio of investments (unaudited) 1.Organization Henderson Global Funds (the “Trust”) was organized on May 11, 2001, as a Delaware statutory trust and is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Trust has an unlimited number of authorized shares that are divided among nine series. The Henderson All Asset Fund, Henderson Dividend & Income Builder Fund, Henderson Emerging Markets Opportunities Fund, Henderson European Focus Fund, Henderson Global Equity Income Fund, Henderson Global Technology Fund, Henderson International Opportunities Fund and Henderson World Select Fund are not included in this report as their fiscal-year end is July 31. The Henderson Strategic Income Fund (the “Fund”), included in this report, is a separate series of the Trust and is diversified. 2.Significant accounting policies The following is a summary of significant accounting policies followed by the Fund in preparation of its Schedule of Investments. These policies are in conformity with U.S. generally accepted accounting principles (“GAAP”). The preparation of thePortfolio of Investments in accordance with GAAP requires management to make estimates and assumptions that affect the reported amounts. The actual results could differ from those estimates. Security valuation Securities and derivatives traded on a recognized exchange or market are generally valued at the last reported sale price or at the official closing price.Listed securities for which no sale was reported on that date and other securities traded in the over-the-counter market are valued at the mean between the last bid and asked price. Debt securities are valued at the market value provided by independent pricing services approved by the Board of Trustees of the Trust. If the pricing services are unable to provide valuations, the securities are valued at the mean between the last bid and asked price, or if no ask is available, then the last bid price obtained from one or more broker dealers. Such pricing services may use various pricing techniques that take into account appropriate factors such as yield, quality, coupon rate, maturity, type of issue, trading characteristics and other data, as well as broker quotes. Short-term investments purchased with an original or remaining maturity of 60 days or less at time of purchase are valued at amortized cost, which approximates fair market value. Investments in registered investment companies are valued at its reported net asset value, which approximates fair market value. Forward foreign currency contracts are valued daily at the applicable quoted forward rate. Swap agreements are valued using independent values when available, otherwise, fair values are estimated on the basis of pricing models that incorporate current market measures for interest rates, currency exchange rates, equity prices and indices, credit spreads, corresponding market volatility levels and other market-based pricing factors. If market quotations are not readily available, or if the investment adviser determines that a quotation of a security does not represent a fair value, then the security is valued at a fair value as determined in good faith using procedures approved by the Board of Trustees of the Trust. The Trustees of the Trust, or their designee, may also establish fair value using a wide variety of market data including yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. For equity securities, the Trust has retained an independent statistical fair value pricing service to assist in the fair valuation process for securities principally traded in a foreign market in order to adjust for possible changes in value that may occur between the close of the foreign exchange and the time at which Fund shares are priced. If a security is valued at a “fair value”, that value may be different from the last quoted market price for the security. As a result, it is possible that fair value prices will be used by the Fund. Security transactions Investment transactions are accounted for on a trade-date basis. Foreign currency translation Investments in securities and other assets and liabilities denominated in foreign currencies are translated into US dollar amounts at the date of valuation. Purchases and sales of investment securities denominated in foreign currencies are translated into US dollar amounts on the respective dates of such transactions. Forward foreign currency contracts The Fund may enter into forward foreign currency contracts primarily to hedge against foreign currency exchange rate risks on its non-US dollar denominated investment securities.When entering into forward foreign currency contracts, the Fund agrees to receive Henderson Global Funds Notes to portfolio of investments (unaudited) or deliver a fixed quantity of foreign currency for an agreed-upon price on an agreed future date. Realized gains or losses on forward foreign currency contracts include net gains or losses on contracts that have matured. Forward foreign currency contracts are valued daily and the unrealized appreciation or depreciation is recorded. These instruments involve market risk, credit risk or both kinds of risks, in excess of the unrealized appreciation or depreciation. These risks arise from the possible inability of counterparties to meet the terms of their contracts and from unfavorable currency fluctuations. Open forward foreign currency contracts at the end of the period are listed in the Fund’s Portfolio of Investments. Futures contracts The Fund is subject to interest rate risk, equity risk and foreign currency risk in the normal course of pursuing its investment objectives. The Fund may invest in futures contracts to gain exposure to, or hedge against changes in the value of interest rates or foreign currencies and to gain exposure to equity indices. A futures contract represents a commitment for the future purchase or sale of an asset at a specified price and date. Upon entering into such contracts, the Fund is required to deposit with the broker either in cash or securities an initial margin in an amount equal to a certain percentage of the contract amount. Subsequent payments, known as "variation margin," are made or received by the Fund, depending on the fluctuations in the fair value of the underlying asset. The Fund realizes a gain or loss upon the expiration or closing of the futures contracts. Should market conditions move unexpectedly, the Fund may not achieve the anticipated benefits of the futures contracts and may realize a loss. The use of futures contracts involves the risk of imperfect correlation in movements in the price of futures contracts, interest rates, and the underlying hedged assets. With futures contracts, there is minimal counterparty credit risk to the Fund since futures are exchange-traded and the exchange’s clearinghouse, as counterparty to all exchange-traded futures, guarantees the contracts against default. Open futures contracts at the end of the period are listed in the Fund’s Portfolio of Investments. Options purchased The Fund may purchase options to create investment exposure consistent with its investment objective or to hedge or limit exposure of its portfolio holdings. Options are valued daily and unrealized appreciation or depreciation is recorded. The Fund realizes a gain or loss upon the expiration or closing of the option transaction. The primary risks of investing in purchased options include the risk of imperfect correlation between the option price and the value of the underlying instrument, and the possibility of an illiquid market for the option. Purchased options are generally exchange traded with limited counterparty risk as settlement is guaranteed by a central clearinghouse. Option contracts purchased by the Fund and contracts outstanding at the end of the period are listed in the Fund’s Portfolio of Investments. Options written The Fund may write (sell) put and call options on securities or derivative instruments in order to gain exposure to or protect against changes in the markets. When a Fund writes a call or put option, an amount equal to the premium received by the Fund is recognized as an asset and as an equivalent liability. The amount of the liability is subsequently marked-to-market to reflect the current market value of the option written. If an option which the Fund has written either expires on its stipulated expiration date or the Fund enters into a closing purchase transaction, the Fund realizes a gain (or loss if the cost of a closing purchase transaction exceeds the premium received when the option was written) without regard to any unrealized gain or loss on the underlying security or derivative instrument, and the liability related to such option is extinguished. If a call option which the Fund has written is exercised, the Fund recognizes a realized gain or loss (long-term or short-term, depending on the holding period of the underlying security) from the sale of the underlying security or derivative instrument and the proceeds from the sale are increased by the premium originally received. If a put option which the Fund has written is exercised, the amount of the premium originally received reduces the cost of the security or derivative instrument that the Fund purchases upon exercise of the option. Written options are subject to substantial risks. In writing an option, the Fund bears the market risk of an unfavorable change in the price of the derivative instrument, security or currency underlying the written option. Exercise of an option written by a Fund could result in the Fund selling or buying a derivative instrument, security or currency at a price different from current market value. Written options at the end of the period are listed in the Fund’s Portfolio of Investments. Swap contracts The Fund may enter into swap contracts. Swap contracts involve two parties that agree to exchange the returns (or the differential in rates of return) earned or realized on particular pre-determined investments, instruments, indices or other measures. The gross returns to be exchanged or “swapped” between parties are generally calculated with respect to a “notional amount” for a pre-determined period of time. The Fund may enter into interest rate, total return, credit default, currency and other swap agreements. Risks may arise upon entering into swap agreements from the potential inability of the counterparties to meet the terms of their contract or from unanticipated changes in the value of the swap agreement. Henderson Global Funds Notes to portfolio of investments (unaudited) The Fund uses credit default swaps to manage exposure to a given issuer or sector by either selling protection to increase exposure, or buying protection to reduce exposure. The “buyer” in a credit default swap is obligated to pay the “seller” a periodic stream of payments over the term of the contract provided that no event of default on an underlying reference obligation has occurred. If an event of default occurs, the seller must pay the buyer the full notional value, or the “par value”, of the reference obligation in exchange for the reference obligation. In connection with these agreements, securities may be identified as collateral in accordance with the terms of the respective swap agreements to provide assets of value and recourse in the event of default or bankruptcy/insolvency. Recovery values are assumed by market makers considering either industry standard recovery rates or entity specific factors and considerations until a credit event occurs. If a credit event has occurred, the recovery value is typically determined by a facilitated auction whereby a minimum number of allowable broker bids, together with a specific valuation method, are used to calculate the settlement value. The Fund’s maximum risk of loss from counterparty credit risk, either as the protection buyer or as the protection seller, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the Fund and the counterparty and by the posting of collateral by the counterparty to the Fund to cover the Fund’s exposure to the counterparty. Open swap contracts at the end of the period are listed in the Fund’s Portfolio of Investments. 3.Fair value measurements Various inputs are used in determining the value of the Fund’s investments. The Fund uses a three-tier hierarchy of inputs to establish classification of fair value measurements for disclosure purposes. These inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The inputs used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The three-tier hierarchy of inputs is summarized in the following three broad levels: · Level 1 – quoted prices (unadjusted) in active markets for identical investments · Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) Any transfers between levels are disclosed, effective at the end of the period, in the following table below with the reasons for the transfers disclosed in a note to the table, if applicable. The following table summarizes the Fund’s investments that are measured at fair value by level within the fair value hierarchy at March 28, 2013: Quoted prices in active Significant markets for other Significant identical observable unobservable assets inputs inputs Description (level 1) (level 2) (level 3) Total Assets Corporate Bonds Canada $
